Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1, 4-8, 10-12 and 43-50 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Although Applicants amend claims 1 and 49 to specify that the single light source generates light of predetermined wavelength onto a nucleotide in a polynucleotide bound to the substrate to determine position of the polynucleotide bound to the substrate by detecting light emissions stimulated by the single light source at the two detectors without color correction, yet the Office previously addressed this limitation.  Specifically, the Office addressed position determination using image registration (the only embodiment in the specification), which is taught in at least GARCIA.

New Grounds of Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 10-12 and 43-50 are rejected under 35 U.S.C. § 103 as being unpatentable over ROMANOV (US 2014/0255920), in view of GARCIA (US 2012/0020537), in further view of GORDON (US 20130316914).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar dual-camera detection, position determination using image registration, and color correction techniques designed for sequencing to the sequencing technique using two colors of ROMANOV to improve the speed and accuracy of analysis of nucleic acid sequencing data with a reasonable expectation of success.
Specifically, as to claim 1, ROMANOV teaches a single light source configured to stimulate emission of fluorescent light; at least one detector configured to detect fluorescent emissions off a fluorophore attached to a nucleotide, the at least one detector being configured to detect the fluorescent emissions at a first wavelength and a second wavelength; and a processor configured to execute instructions that perform a method comprising: generating light from the light source onto a nucleotide; receiving two or more intensities of two or more of the fluorescent emissions from the at least one detector;  identifying the nucleotide as a first type when no fluorescent emission is detected by the at least one detector; identifying the nucleotide as a second type when a fluorescent emission with a intensity at the first wavelength of light is detected by the at least one detector; identifying the nucleotide as a third type when a fluorescent emission with a intensity at the second wavelength of light is detected by the at least one detector; and identifying the nucleotide as a fourth type when fluorescent emissions from the nucleotide with intensities at the first wavelength and the second wavelength of light are detected by the at least one detector (sequencing using four nucleotides, and labeled “’green’, ’red’, ’red/green’, and dark” or “’green 1’, ‘green 2’, ‘green 1/green 2’, and dark,” the “spectrally distinguishable fluorescent dyes can be excited at the same wavelength, such as, for example by the same laser” or “two dyes excited with a single laser”; paras. 0129-30, 0182-83, 0200-03).  
As to claims 7-8, ROMANOV teaches laser or LED with 400-800nm wavelengths (paras. 0200-03).
As to claims 10-11, ROMANOV teaches wavelengths 10-100nm apart (“More particularly the two dye compounds have Stokes shifts of between 15-40 nm where "Stokes shift" is the distance between the peak absorption and peak emission wavelengths”; para. 0201).
	ROMANOV does not explicitly teach dual cameras/two detectors; determining the position of each nucleotide sequence bound to the substrate by detecting light emissions at the two detectors without color correction; color corrections methods such as claims 4-5 using color matrix estimates generating a radius-weighted angular histogram from a scatterplot of intensities observed in two channels; and estimating angles of two outer local maxima theta-1 and theta-2 in the radius weighted angular histogram wherein the color matrix is 
    PNG
    media_image1.png
    47
    197
    media_image1.png
    Greyscale
 (representative of specification paras. 73-80 as elected); identifying cross-talk (claim 12); or inverting the color matrix to obtain an inverse color matrix (claim 43); or claims 44-48 or 50.
	However, GARCIA explicitly suggests to use color matrix estimates generating a radius-weighted angular histogram from a scatterplot of intensities observed in two channels; and estimating angles of two outer local maxima theta-1 and theta-2 in the radius weighted angular histogram wherein the color matrix is 
    PNG
    media_image1.png
    47
    197
    media_image1.png
    Greyscale
 in sequencing.  GARCIA teaches to correct cross-talk using color matrix by 
for each pair of [color] channels [for nucleotide labels in sequencing], the intensities in the two channels are converted to polar coordinates (r, θ). A radius-weighted histogram is computed of angles θ. The two local maxima in the histogram are identified, and these local maxima give approximate cross-talk coefficients:
Tan(θ1)=C/A (observed C intensity divided by observed A intensity, for A nucleotide)
A Tan(θ1)=C
Tan(θ1) is the A-to-C cross-talk coefficient (row 2, column 1 of the matrix)
Tan(90−θ2)=A/C (observed A intensity divided by observed C intensity, of A nucleotide)
Tan(90−θ2) is the C-to-A cross-talk coefficient

(paras. 0177-82).  As to claim 43, GARCIA teaches “to phase-correct intensities for a given cycle, the inverse of the phasing matrix is taken and the matrix row corresponding to the cycle is extracted” and “[a]s a result, the vector of actual intensities for cycles 1 through N is the product of phasing matrix inverse and observed intensities for cycles 1
through N” (para. 0187).  “In preferred embodiments, this is the matrix that will be used during an entire sequencing run to generate the corrected intensities” (para. 0185).  GARCIA clearly states that this color matrix correction method is intended for sequencing (Abstract).  GARCIA even states that “it will be appreciated that other known sequencing processes can be easily by implemented for use with the methods and/or systems described herein” and “[i]t will also be appreciated that the methods and systems described herein are designed to be applicable with any nucleic acid sequencing technology” (para. 0104).  This is because the purpose of this color matrix correction method is for use with sequencing:
	Embodiments disclosed herein relate to methods and systems for analysis of image data generated at multiple reference points, and particularly to image and sequence data generated during DNA sequencing.
2. Description of the Related Art
	The analysis of image data presents a number of challenges, especially with respect to comparing images of an item or structure that are captured from different points of reference. One field that exemplifies many of these challenges is that of nucleic acid sequence analysis.
	The detection of specific nucleic acid sequences present in a biological sample has a wide variety of applications, such as identifying and classifying microorganisms, diagnosing infectious diseases, detecting and characterizing genetic abnormalities, identifying genetic changes associated with cancer, studying genetic susceptibility to disease, and measuring response to various types of treatment. A valuable technique for detecting specific nucleic acid sequences in a biological sample is nucleic acid sequencing.
	Nucleic acid sequencing methodology has evolved significantly from the chemical degradation methods used by Maxam and Gilbert and the strand elongation methods used by Sanger. Today, there are a number of different processes being employed to elucidate nucleic acid sequence. A particularly popular sequencing process is sequencing-by-synthesis. One reason for its popularity is that this technique can be easily applied to massively parallel sequencing projects. For example, using an automated platform, it is possible to carry out hundreds of thousands of sequencing reactions simultaneously. Sequencing-by-synthesis differs from the classic dideoxy sequencing approach in that, instead of generating a large number of sequences and then characterizing them at a later step, real time monitoring of the incorporation of each base into a growing chain is employed. Although this approach might be viewed as slow in the context of an individual sequencing reaction, it can be used for generating large amounts of sequence information in each sequencing cycle when hundreds of thousands to millions of reactions are performed in parallel. Despite these advantages, the vast size and quantity of sequence information obtained through such methods can limit the speed and quality of analysis of sequence data. Thus, there is a need for methods and systems which improve the speed and accuracy of analysis of nucleic acid sequencing data.
SUMMARY
	The present technology relates to methods and systems for analysis of image data. In particular exemplary embodiments, the technology relates to methods and systems for analysis of image data generated during nucleic acid sequencing. In some embodiments, such methods and systems include data acquisition and/or storage functions. In some embodiments of the present invention, such methods and systems permit the analysis of image data from sequencing processes with improved speed and accuracy.

(paras. 0003-08).  In other words, it is abundantly clear that a skilled artisan would have been motivated to apply this color correction technique of GARCIA (which is the same as the instant specification and claims 4-5) to other familiar sequencing techniques (e.g. ROMANOV) as explicitly suggested in GARCIA in order to further improve sequencing speed and accuracy.
	As to claims 44-46, GARCIA teaches phase correction (paras. 0187, 0266), and phasing matrix (paras. 0187, 0265-66).
	The Court in KSR Int'l v. Teleflex Inc., 550 U.S. 398 (2007), held that "neither the particular motivation nor the avowed purpose of the patentee controls" the determination of whether claims have been proved obvious. 550 U.S. at 419. "What matters is the objective reach of the claim" and whether "the combination was obvious to a person with ordinary skill in the art," not the patentee. Id. at 420.  The objective reach of the claim is any generic color correction scheme applied to the 2-color sequencing technique of ROMANOV.  As explained in the Final Office Action, at the least GARCIA provides explicit motivation to apply the specific color correction scheme therein (as claimed in instant dependent claims) to all sequencing technique to further improve speed and accuracy of those sequencing techniques.  Thus, the prior art as a whole suggests to apply the sequencing color correction technique of GARCIA to the sequencing technique of ROMANOV to improve sequencing speed and accuracy with a reasonable expectation of success.
	As to new claim, 47, GARCIA provide motivation to adjust the radius-weighted histogram based on the application such that multiple local maxima are used (paras. 0065, 0072, 0135, 0177, for example).
	As to new claim, 48, ROMANOV teaches one detector capable of detecting overlapping spectra (paras. 0200-03, Figs. 2-4).
	As to multiple wavelength excitation, ROMANOV teaches different dyes excited at different wavelengths (para. 0200, for example (“it is a feature of the invention that two of the spectrally distinguishable fluorescent dyes can both be excited at one wavelength and the other two spectrally distinguishable dyes can both be excited at another wavelength”)).
	As to dual-detector sequencing schemes including multiple wavelengths of light, the prior art evidences that this was a known option, and that a skilled artisan would have simply substituted dual-detector sequencing techniques for the detectors of the prior art to allow faster sequencing, just like in ROMANOV and GARCIA.  For example, GORDON teaches sequencing flowcell nucleic acids (just like ROMANOV and GARCIA) using two detectors/cameras with dichroic mirrors and filters just like the only embodiment disclosed in the instant specification (c.f. GORDON, paras. 0262, 0330, Fig. 64 with Spec, para. 0025).  The specification fails to provide any explanation of an unexpected result from using this dual camera system.  Instead, the specification simply states that a dual camera system can be used to increase sequencing speed (para. 0025).  This same purpose is disclosed in GORDON (more than one color illuminated at a time by a single laser LS, and two different fluorescent dyes are measured simultaneously by the two cameras FC and SC to increase sequencing speed; paras. 0002, 0007, 0014, 0262, 0330).  In fact, faster sequencing is a universal goal of sequencing technologies (para. 0002 (“The desire to perform high throughput sequencing stems from the need for faster processing and reduced costs”); see also GARCIA, para. 0007).
	Finally, “determining the position of each nucleotide sequence bound to the substrate by detecting light emissions at the two detectors without color correction” (which the specification discloses as position determination using image registration), this is a common technique in the sequencing art.  For example, GARCIA teaches tracking location of features/spots on flowcells (“substrate”) using location of signals determined using registration of two images from two channels against each other based on cross-talk between the two channels (paras. 0021, 0140-48, claim 20).  In other words, a skilled artisan would have simply adapted the cross-talk-based registration technique of GARCIA which uses two images with two different emissions, to the dual-detector system suggested by GORDON which uses two detectors to detect two images with different emissions.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar color correction technique of GARCIA to the 2-color sequencing technique of ROMANOV in order to improve sequencing speed and accuracy with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over ROMANOV (US 2014/0255920), in view of GARCIA (US 2012/0020537) and GARDON (US 20130316914), in further view of KAIN (US 2013/0079232).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply flowcell mounts to the sequencing platform of ROMANOV with a reasonable expectation of success.
ROMANOV in view of GARCIA teaches the elements of claim 1 as explained above.
ROMANOV does not explicitly teach flowcell mounts.
However, KAIN teaches flowcell mounts as known options for sequencing platforms (paras. 0035-36, 0040, 0129, 0140).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar flowcells with flowcell mounts to the sequencing platform of ROMANOV to achieve similar light emissions with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over ROMANOV (US 2014/0255920), in view of GARCIA (US 2012/0020537) and GARDON (US 20130316914), in further view of UTIRAMERUR (US 2013/0288902).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute LED light source for the laser light source of ROMANOV with a reasonable expectation of success.
ROMANOV in view of GARCIA teaches the elements of claim 1 as explained above.
ROMANOV does not explicitly teach using LED light source.
However, ROMANOV teaches using laser as explained above; and UTIRAMERUR makes clear that a skilled artisan would have recognized LED is a known substitute for laser in sequencing (para. 0045).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar LED light source for the laser light source of ROMANOV to achieve similar light emissions with a reasonable expectation of success.
Response to Arguments
The Office is not convinced of error by Applicants arguments in the Reply 09/09/2022 because the Office established a prima facie case of obviousness to apply and adapt single-light-source techniques to the sequencing technique of ROMANOV in order to increase sequencing speed and efficiency.  Applicants state that 
the Examiner has not established that the combination of ROMANOV, GARCIA, and GORDON discloses ‘identifying the nucleotide in the polynucleotide associated with the determined position, based on the color corrected two or more intensities of fluorescent emissions stimulated by the single light source’ as recited in amended Claim 1

(pg. 8).  This is an incomplete argument because it lacks evidence.  Thus, this conclusion is unconvincing.
	Applicants also seem to argue that applying single light source sequencing technique to the sequencing technique of GORDON is not a simple adaptation.  The Office disagrees.  A skilled artisan would have been motivated to adapt single light source sequencing technique to the sequencing technique of GORDON in order to increase sequencing efficiency as explained above.  A skilled bioengineering artisan would have been capable of adapting single light source sequencing technique using the guidance of ROMANOV, for example, along with their PhD background.  Applicants do not provide any evidence that a skilled bioengineering artisan would lack such a reasonable expectation of success, much less that the prior art is not enabling.
Applicants also argue that 
One of ordinary skill in the art would not modify GORDON to use a single light source as ROMANOV proposed, because the modification would impermissibly change the principle of operation of GORDON's system. GORDON's system, which utilizes two or more light sources, would have higher power consumptions and generate a more substantial amount of heat compared to the system of Claim 1

(pg. 10).  However, this is a motivation for applying a single light source to the light source of GORDON: to reduce heat and power consumption, thereby increasing sequencing efficiency.  Thus, this argument is not convincing.

Claim Rejection - Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1, 4-8, 10-12 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-26 of U.S. Patent No. US 9,453,258, in view of ROMANOV (US 2014/0255920), GARCIA (US 2012/0020537) and GORDON (US 20130316914).
The instant claims are obvious over the conflicting claims because it would have bene obvious to apply the familiar single-laser technique, and color correcting technique of GARCIA to the familiar 2-color sequencing technique of the conflicting claims to improve the speed and accuracy of analysis of nucleic acid sequencing data with a reasonable expectation of success.
Specifically, as to claim 1, the conflicting claims teach a single light source configured to stimulate emission of fluorescent light; at least one detector configured to detect fluorescent emissions off a fluorophore attached to a nucleotide, the at least one detector being configured to detect the fluorescent emissions at a first wavelength and a second wavelength; and a processor configured to execute instructions that perform a method comprising: generating light from the light source onto a nucleotide; receiving two or more intensities of two or more of the fluorescent emissions from the at least one detector;  identifying the nucleotide as a first type when no fluorescent emission is detected by the at least one detector; identifying the nucleotide as a second type when a fluorescent emission with a intensity at the first wavelength of light is detected by the at least one detector; identifying the nucleotide as a third type when a fluorescent emission with a intensity at the second wavelength of light is detected by the at least one detector; and identifying the nucleotide as a fourth type when fluorescent emissions from the nucleotide with intensities at the first wavelength and the second wavelength of light are detected by the at least one detector.
	Conflicting claims do not explicitly teach dual cameras/two detectors; determining the position of each nucleotide sequence bound to the substrate by detecting light emissions at the two detectors without color correction; single excite source; or color corrections methods such as claims 4-5 using color matrix estimates generating a radius-weighted angular histogram from a scatterplot of intensities observed in two channels; and estimating angles of two outer local maxima theta-1 and theta-2 in the radius weighted angular histogram wherein the color matrix is 
    PNG
    media_image1.png
    47
    197
    media_image1.png
    Greyscale
 (representative of specification paras. 73-80 as elected); identifying cross-talk (claim 12); or inverting the color matrix to obtain an inverse color matrix (claim 43).
	However, ROMANOV teaches that the same 2-color sequencing scheme can be used with single laser sources using Stokes shifts (paras. 0200-03).
	GARCIA explicitly suggests to use color matrix estimates generating a radius-weighted angular histogram from a scatterplot of intensities observed in two channels; and estimating angles of two outer local maxima theta-1 and theta-2 in the radius weighted angular histogram wherein the color matrix is 
    PNG
    media_image1.png
    47
    197
    media_image1.png
    Greyscale
 in sequencing.  GARCIA teaches to correct cross-talk using color matrix by 
for each pair of [color] channels [for nucleotide labels in sequencing], the intensities in the two channels are converted to polar coordinates (r, θ). A radius-weighted histogram is computed of angles θ. The two local maxima in the histogram are identified, and these local maxima give approximate cross-talk coefficients:
Tan(θ1)=C/A (observed C intensity divided by observed A intensity, for A nucleotide)
A Tan(θ1)=C
Tan(θ1) is the A-to-C cross-talk coefficient (row 2, column 1 of the matrix)
Tan(90−θ2)=A/C (observed A intensity divided by observed C intensity, of A nucleotide)
Tan(90−θ2) is the C-to-A cross-talk coefficient

(paras. 0177-82).  As to claim 43, GARCIA teaches “to phase-correct intensities for a given cycle, the inverse of the phasing matrix is taken and the matrix row corresponding to the cycle is extracted” and “[a]s a result, the vector of actual intensities for cycles 1 through N is the product of phasing matrix inverse and observed intensities for cycles 1
through N” (para. 0187).  “In preferred embodiments, this is the matrix that will be used during an entire sequencing run to generate the corrected intensities” (para. 0185).  GARCIA clearly states that this color matrix correction method is intended for sequencing (Abstract).  GARCIA even states that “it will be appreciated that other known sequencing processes can be easily by implemented for use with the methods and/or systems described herein” and “[i]t will also be appreciated that the methods and systems described herein are designed to be applicable with any nucleic acid sequencing technology” (para. 0104).  This is because the purpose of this color matrix correction method is for use with sequencing:
	Embodiments disclosed herein relate to methods and systems for analysis of image data generated at multiple reference points, and particularly to image and sequence data generated during DNA sequencing.
2. Description of the Related Art
	The analysis of image data presents a number of challenges, especially with respect to comparing images of an item or structure that are captured from different points of reference. One field that exemplifies many of these challenges is that of nucleic acid sequence analysis.
	The detection of specific nucleic acid sequences present in a biological sample has a wide variety of applications, such as identifying and classifying microorganisms, diagnosing infectious diseases, detecting and characterizing genetic abnormalities, identifying genetic changes associated with cancer, studying genetic susceptibility to disease, and measuring response to various types of treatment. A valuable technique for detecting specific nucleic acid sequences in a biological sample is nucleic acid sequencing.
	Nucleic acid sequencing methodology has evolved significantly from the chemical degradation methods used by Maxam and Gilbert and the strand elongation methods used by Sanger. Today, there are a number of different processes being employed to elucidate nucleic acid sequence. A particularly popular sequencing process is sequencing-by-synthesis. One reason for its popularity is that this technique can be easily applied to massively parallel sequencing projects. For example, using an automated platform, it is possible to carry out hundreds of thousands of sequencing reactions simultaneously. Sequencing-by-synthesis differs from the classic dideoxy sequencing approach in that, instead of generating a large number of sequences and then characterizing them at a later step, real time monitoring of the incorporation of each base into a growing chain is employed. Although this approach might be viewed as slow in the context of an individual sequencing reaction, it can be used for generating large amounts of sequence information in each sequencing cycle when hundreds of thousands to millions of reactions are performed in parallel. Despite these advantages, the vast size and quantity of sequence information obtained through such methods can limit the speed and quality of analysis of sequence data. Thus, there is a need for methods and systems which improve the speed and accuracy of analysis of nucleic acid sequencing data.
SUMMARY
	The present technology relates to methods and systems for analysis of image data. In particular exemplary embodiments, the technology relates to methods and systems for analysis of image data generated during nucleic acid sequencing. In some embodiments, such methods and systems include data acquisition and/or storage functions. In some embodiments of the present invention, such methods and systems permit the analysis of image data from sequencing processes with improved speed and accuracy.

(paras. 0003-08).  In other words, it is abundantly clear that a skilled artisan would have been motivated to apply this color correction technique of GARCIA (which is the same as the instant specification and claims 4-5) to other familiar sequencing techniques (e.g. conflicting claims) as explicitly suggested in GARCIA in order to further improve sequencing speed and accuracy.
As to new claim, 47, GARCIA provide motivation to adjust the radius-weighted histogram based on the application such that multiple local maxima are used (paras. 0065, 0072, 0135, 0177, for example).
	As to new claim, 48, ROMANOV teaches one detector capable of detecting overlapping spectra (paras. 0200-03, Figs. 2-4).
	As to multiple wavelength excitation, ROMANOV teaches different dyes excited at different wavelengths (para. 0200, for example (“it is a feature of the invention that two of the spectrally distinguishable fluorescent dyes can both be excited at one wavelength and the other two spectrally distinguishable dyes can both be excited at another wavelength”)).
	As to dual-detector sequencing schemes including multiple wavelengths of light, the prior art evidences that this was a known option, and that a skilled artisan would have simply substituted dual-detector sequencing techniques for the detectors of the prior art to allow faster sequencing, just like in ROMANOV and GARCIA.  For example, GORDON teaches sequencing flowcell nucleic acids (just like ROMANOV and GARCIA) using two detectors/cameras with dichroic mirrors and filters just like the only embodiment disclosed in the instant specification (c.f. GORDON, paras. 0262, 0330, Fig. 64 with Spec, para. 0025).  The specification fails to provide any explanation of an unexpected result from using this dual camera system.  Instead, the specification simply states that a dual camera system can be used to increase sequencing speed (para. 0025).  This same purpose is disclosed in GORDON (more than one color illuminated at a time by a single laser LS, and two different fluorescent dyes are measured simultaneously by the two cameras FC and SC to increase sequencing speed; paras. 0002, 0007, 0014, 0262, 0330).  In fact, faster sequencing is a universal goal of sequencing technologies (para. 0002 (“The desire to perform high throughput sequencing stems from the need for faster processing and reduced costs”); see also GARCIA, para. 0007).
	Finally, “determining the position of each nucleotide sequence bound to the substrate by detecting light emissions at the two detectors without color correction” (which the specification discloses as position determination using image registration), this is a common technique in the sequencing art.  For example, GARCIA teaches tracking location of features/spots on flowcells (“substrate”) using location of signals determined using registration of two images from two channels against each other based on cross-talk between the two channels (paras. 0021, 0140-48, claim 20).  In other words, a skilled artisan would have simply adapted the cross-talk-based registration technique of GARCIA which uses two images with two different emissions, to the dual-detector system suggested by GORDON which uses two detectors to detect two images with different emissions.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar single-laser configurations, and color correction technique of GARCIA to the 2-color sequencing technique of conflicting claims in order to improve sequencing speed and accuracy with a reasonable expectation of success.

Instant claims 1, 4-8, 10-12 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-19 of U.S. Patent No. US 10287629, in view of in view of GARCIA (US 2012/0020537) and GORDON (US 20130316914).
The instant claims are obvious over the conflicting claims because it would have bene obvious to apply the familiar color correcting technique of GARCIA to the familiar 2-color sequencing technique of the conflicting claims to improve the speed and accuracy of analysis of nucleic acid sequencing data with a reasonable expectation of success.
Specifically, as to claim 1, the conflicting claims teach dual cameras/two detectors; determining the position of each nucleotide sequence bound to the substrate by detecting light emissions at the two detectors without color correction; a single light source configured to stimulate emission of fluorescent light; at least one detector configured to detect fluorescent emissions off a fluorophore attached to a nucleotide, the at least one detector being configured to detect the fluorescent emissions at a first wavelength and a second wavelength; and a processor configured to execute instructions that perform a method comprising: generating light from the light source onto a nucleotide; receiving two or more intensities of two or more of the fluorescent emissions from the at least one detector;  identifying the nucleotide as a first type when no fluorescent emission is detected by the at least one detector; identifying the nucleotide as a second type when a fluorescent emission with a intensity at the first wavelength of light is detected by the at least one detector; identifying the nucleotide as a third type when a fluorescent emission with a intensity at the second wavelength of light is detected by the at least one detector; and identifying the nucleotide as a fourth type when fluorescent emissions from the nucleotide with intensities at the first wavelength and the second wavelength of light are detected by the at least one detector.  Conflicting claim 13 also teaches the method of claim 10, wherein the different fluorescent moieties are detected using the same excitation source.
	Conflicting claims do not explicitly teach color corrections methods such as claims 4-5 using color matrix estimates generating a radius-weighted angular histogram from a scatterplot of intensities observed in two channels; and estimating angles of two outer local maxima theta-1 and theta-2 in the radius weighted angular histogram wherein the color matrix is 
    PNG
    media_image1.png
    47
    197
    media_image1.png
    Greyscale
 (representative of specification paras. 73-80 as elected); identifying cross-talk (claim 12); or inverting the color matrix to obtain an inverse color matrix (claim 43).
	However, GARCIA explicitly suggests to use color matrix estimates generating a radius-weighted angular histogram from a scatterplot of intensities observed in two channels; and estimating angles of two outer local maxima theta-1 and theta-2 in the radius weighted angular histogram wherein the color matrix is 
    PNG
    media_image1.png
    47
    197
    media_image1.png
    Greyscale
 in sequencing.  GARCIA teaches to correct cross-talk using color matrix by 
for each pair of [color] channels [for nucleotide labels in sequencing], the intensities in the two channels are converted to polar coordinates (r, θ). A radius-weighted histogram is computed of angles θ. The two local maxima in the histogram are identified, and these local maxima give approximate cross-talk coefficients:
Tan(θ1)=C/A (observed C intensity divided by observed A intensity, for A nucleotide)
A Tan(θ1)=C
Tan(θ1) is the A-to-C cross-talk coefficient (row 2, column 1 of the matrix)
Tan(90−θ2)=A/C (observed A intensity divided by observed C intensity, of A nucleotide)
Tan(90−θ2) is the C-to-A cross-talk coefficient

(paras. 0177-82).  As to claim 43, GARCIA teaches “to phase-correct intensities for a given cycle, the inverse of the phasing matrix is taken and the matrix row corresponding to the cycle is extracted” and “[a]s a result, the vector of actual intensities for cycles 1 through N is the product of phasing matrix inverse and observed intensities for cycles 1
through N” (para. 0187).  “In preferred embodiments, this is the matrix that will be used during an entire sequencing run to generate the corrected intensities” (para. 0185).  GARCIA clearly states that this color matrix correction method is intended for sequencing (Abstract).  GARCIA even states that “it will be appreciated that other known sequencing processes can be easily by implemented for use with the methods and/or systems described herein” and “[i]t will also be appreciated that the methods and systems described herein are designed to be applicable with any nucleic acid sequencing technology” (para. 0104).  This is because the purpose of this color matrix correction method is for use with sequencing:
	Embodiments disclosed herein relate to methods and systems for analysis of image data generated at multiple reference points, and particularly to image and sequence data generated during DNA sequencing.
2. Description of the Related Art
	The analysis of image data presents a number of challenges, especially with respect to comparing images of an item or structure that are captured from different points of reference. One field that exemplifies many of these challenges is that of nucleic acid sequence analysis.
	The detection of specific nucleic acid sequences present in a biological sample has a wide variety of applications, such as identifying and classifying microorganisms, diagnosing infectious diseases, detecting and characterizing genetic abnormalities, identifying genetic changes associated with cancer, studying genetic susceptibility to disease, and measuring response to various types of treatment. A valuable technique for detecting specific nucleic acid sequences in a biological sample is nucleic acid sequencing.
	Nucleic acid sequencing methodology has evolved significantly from the chemical degradation methods used by Maxam and Gilbert and the strand elongation methods used by Sanger. Today, there are a number of different processes being employed to elucidate nucleic acid sequence. A particularly popular sequencing process is sequencing-by-synthesis. One reason for its popularity is that this technique can be easily applied to massively parallel sequencing projects. For example, using an automated platform, it is possible to carry out hundreds of thousands of sequencing reactions simultaneously. Sequencing-by-synthesis differs from the classic dideoxy sequencing approach in that, instead of generating a large number of sequences and then characterizing them at a later step, real time monitoring of the incorporation of each base into a growing chain is employed. Although this approach might be viewed as slow in the context of an individual sequencing reaction, it can be used for generating large amounts of sequence information in each sequencing cycle when hundreds of thousands to millions of reactions are performed in parallel. Despite these advantages, the vast size and quantity of sequence information obtained through such methods can limit the speed and quality of analysis of sequence data. Thus, there is a need for methods and systems which improve the speed and accuracy of analysis of nucleic acid sequencing data.
SUMMARY
	The present technology relates to methods and systems for analysis of image data. In particular exemplary embodiments, the technology relates to methods and systems for analysis of image data generated during nucleic acid sequencing. In some embodiments, such methods and systems include data acquisition and/or storage functions. In some embodiments of the present invention, such methods and systems permit the analysis of image data from sequencing processes with improved speed and accuracy.

(paras. 0003-08).  In other words, it is abundantly clear that a skilled artisan would have been motivated to apply this color correction technique of GARCIA (which is the same as the instant specification and claims 4-5) to other familiar sequencing techniques (e.g. conflicting claims) as explicitly suggested in GARCIA in order to further improve sequencing speed and accuracy.
As to new claim, 47, GARCIA provide motivation to adjust the radius-weighted histogram based on the application such that multiple local maxima are used (paras. 0065, 0072, 0135, 0177, for example).
	As to new claim, 48, ROMANOV teaches one detector capable of detecting overlapping spectra (paras. 0200-03, Figs. 2-4).
	As to multiple wavelength excitation, ROMANOV teaches different dyes excited at different wavelengths (para. 0200, for example (“it is a feature of the invention that two of the spectrally distinguishable fluorescent dyes can both be excited at one wavelength and the other two spectrally distinguishable dyes can both be excited at another wavelength”)).
	As to dual-detector sequencing schemes including multiple wavelengths of light, the prior art evidences that this was a known option, and that a skilled artisan would have simply substituted dual-detector sequencing techniques for the detectors of the prior art to allow faster sequencing, just like in ROMANOV and GARCIA.  For example, GORDON teaches sequencing flowcell nucleic acids (just like ROMANOV and GARCIA) using two detectors/cameras with dichroic mirrors and filters just like the only embodiment disclosed in the instant specification (c.f. GORDON, paras. 0262, 0330, Fig. 64 with Spec, para. 0025).  The specification fails to provide any explanation of an unexpected result from using this dual camera system.  Instead, the specification simply states that a dual camera system can be used to increase sequencing speed (para. 0025).  This same purpose is disclosed in GORDON (more than one color illuminated at a time by a single laser LS, and two different fluorescent dyes are measured simultaneously by the two cameras FC and SC to increase sequencing speed; paras. 0002, 0007, 0014, 0262, 0330).  In fact, faster sequencing is a universal goal of sequencing technologies (para. 0002 (“The desire to perform high throughput sequencing stems from the need for faster processing and reduced costs”); see also GARCIA, para. 0007).
	Finally, “determining the position of each nucleotide sequence bound to the substrate by detecting light emissions at the two detectors without color correction” (which the specification discloses as position determination using image registration), this is a common technique in the sequencing art.  For example, GARCIA teaches tracking location of features/spots on flowcells (“substrate”) using location of signals determined using registration of two images from two channels against each other based on cross-talk between the two channels (paras. 0021, 0140-48, claim 20).  In other words, a skilled artisan would have simply adapted the cross-talk-based registration technique of GARCIA which uses two images with two different emissions, to the dual-detector system suggested by GORDON which uses two detectors to detect two images with different emissions.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar color correction technique of GARCIA to the 2-color sequencing technique of conflicting claims in order to improve sequencing speed and accuracy with a reasonable expectation of success.

Instant claims 1, 4-8, 10-12 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-18 of U.S. Patent No. US 10900077, in view of in view of ROMANOV (US 2014/0255920), GARCIA (US 2012/0020537) and GORDON (US 20130316914).
The instant claims are obvious over the conflicting claims because it would have bene obvious to apply the familiar single-laser technique, and color correcting technique of GARCIA to the familiar 2-color sequencing technique of the conflicting claims to improve the speed and accuracy of analysis of nucleic acid sequencing data with a reasonable expectation of success.
Specifically, as to claim 1, the conflicting claims teach a single light source configured to stimulate emission of fluorescent light; at least one detector configured to detect fluorescent emissions off a fluorophore attached to a nucleotide, the at least one detector being configured to detect the fluorescent emissions at a first wavelength and a second wavelength; and a processor configured to execute instructions that perform a method comprising: generating light from the light source onto a nucleotide; receiving two or more intensities of two or more of the fluorescent emissions from the at least one detector;  identifying the nucleotide as a first type when no fluorescent emission is detected by the at least one detector; identifying the nucleotide as a second type when a fluorescent emission with a intensity at the first wavelength of light is detected by the at least one detector; identifying the nucleotide as a third type when a fluorescent emission with a intensity at the second wavelength of light is detected by the at least one detector; and identifying the nucleotide as a fourth type when fluorescent emissions from the nucleotide with intensities at the first wavelength and the second wavelength of light are detected by the at least one detector.
	Conflicting claims do not explicitly teach dual cameras/two detectors; determining the position of each nucleotide sequence bound to the substrate by detecting light emissions at the two detectors without color correction; single excite source; or color corrections methods such as claims 4-5 using color matrix estimates generating a radius-weighted angular histogram from a scatterplot of intensities observed in two channels; and estimating angles of two outer local maxima theta-1 and theta-2 in the radius weighted angular histogram wherein the color matrix is 
    PNG
    media_image1.png
    47
    197
    media_image1.png
    Greyscale
 (representative of specification paras. 73-80 as elected); identifying cross-talk (claim 12); or inverting the color matrix to obtain an inverse color matrix (claim 43).
	However, ROMANOV teaches that the same 2-color sequencing scheme can be used with single laser sources using Stokes shifts (paras. 0200-03).
	GARCIA explicitly suggests to use color matrix estimates generating a radius-weighted angular histogram from a scatterplot of intensities observed in two channels; and estimating angles of two outer local maxima theta-1 and theta-2 in the radius weighted angular histogram wherein the color matrix is 
    PNG
    media_image1.png
    47
    197
    media_image1.png
    Greyscale
 in sequencing.  GARCIA teaches to correct cross-talk using color matrix by 
for each pair of [color] channels [for nucleotide labels in sequencing], the intensities in the two channels are converted to polar coordinates (r, θ). A radius-weighted histogram is computed of angles θ. The two local maxima in the histogram are identified, and these local maxima give approximate cross-talk coefficients:
Tan(θ1)=C/A (observed C intensity divided by observed A intensity, for A nucleotide)
A Tan(θ1)=C
Tan(θ1) is the A-to-C cross-talk coefficient (row 2, column 1 of the matrix)
Tan(90−θ2)=A/C (observed A intensity divided by observed C intensity, of A nucleotide)
Tan(90−θ2) is the C-to-A cross-talk coefficient

(paras. 0177-82).  As to claim 43, GARCIA teaches “to phase-correct intensities for a given cycle, the inverse of the phasing matrix is taken and the matrix row corresponding to the cycle is extracted” and “[a]s a result, the vector of actual intensities for cycles 1 through N is the product of phasing matrix inverse and observed intensities for cycles 1
through N” (para. 0187).  “In preferred embodiments, this is the matrix that will be used during an entire sequencing run to generate the corrected intensities” (para. 0185).  GARCIA clearly states that this color matrix correction method is intended for sequencing (Abstract).  GARCIA even states that “it will be appreciated that other known sequencing processes can be easily by implemented for use with the methods and/or systems described herein” and “[i]t will also be appreciated that the methods and systems described herein are designed to be applicable with any nucleic acid sequencing technology” (para. 0104).  This is because the purpose of this color matrix correction method is for use with sequencing:
	Embodiments disclosed herein relate to methods and systems for analysis of image data generated at multiple reference points, and particularly to image and sequence data generated during DNA sequencing.
2. Description of the Related Art
	The analysis of image data presents a number of challenges, especially with respect to comparing images of an item or structure that are captured from different points of reference. One field that exemplifies many of these challenges is that of nucleic acid sequence analysis.
	The detection of specific nucleic acid sequences present in a biological sample has a wide variety of applications, such as identifying and classifying microorganisms, diagnosing infectious diseases, detecting and characterizing genetic abnormalities, identifying genetic changes associated with cancer, studying genetic susceptibility to disease, and measuring response to various types of treatment. A valuable technique for detecting specific nucleic acid sequences in a biological sample is nucleic acid sequencing.
	Nucleic acid sequencing methodology has evolved significantly from the chemical degradation methods used by Maxam and Gilbert and the strand elongation methods used by Sanger. Today, there are a number of different processes being employed to elucidate nucleic acid sequence. A particularly popular sequencing process is sequencing-by-synthesis. One reason for its popularity is that this technique can be easily applied to massively parallel sequencing projects. For example, using an automated platform, it is possible to carry out hundreds of thousands of sequencing reactions simultaneously. Sequencing-by-synthesis differs from the classic dideoxy sequencing approach in that, instead of generating a large number of sequences and then characterizing them at a later step, real time monitoring of the incorporation of each base into a growing chain is employed. Although this approach might be viewed as slow in the context of an individual sequencing reaction, it can be used for generating large amounts of sequence information in each sequencing cycle when hundreds of thousands to millions of reactions are performed in parallel. Despite these advantages, the vast size and quantity of sequence information obtained through such methods can limit the speed and quality of analysis of sequence data. Thus, there is a need for methods and systems which improve the speed and accuracy of analysis of nucleic acid sequencing data.
SUMMARY
	The present technology relates to methods and systems for analysis of image data. In particular exemplary embodiments, the technology relates to methods and systems for analysis of image data generated during nucleic acid sequencing. In some embodiments, such methods and systems include data acquisition and/or storage functions. In some embodiments of the present invention, such methods and systems permit the analysis of image data from sequencing processes with improved speed and accuracy.

(paras. 0003-08).  In other words, it is abundantly clear that a skilled artisan would have been motivated to apply this color correction technique of GARCIA (which is the same as the instant specification and claims 4-5) to other familiar sequencing techniques (e.g. conflicting claims) as explicitly suggested in GARCIA in order to further improve sequencing speed and accuracy.
As to new claim, 47, GARCIA provide motivation to adjust the radius-weighted histogram based on the application such that multiple local maxima are used (paras. 0065, 0072, 0135, 0177, for example).
	As to new claim, 48, ROMANOV teaches one detector capable of detecting overlapping spectra (paras. 0200-03, Figs. 2-4).
	As to multiple wavelength excitation, ROMANOV teaches different dyes excited at different wavelengths (para. 0200, for example (“it is a feature of the invention that two of the spectrally distinguishable fluorescent dyes can both be excited at one wavelength and the other two spectrally distinguishable dyes can both be excited at another wavelength”)).
	As to dual-detector sequencing schemes including multiple wavelengths of light, the prior art evidences that this was a known option, and that a skilled artisan would have simply substituted dual-detector sequencing techniques for the detectors of the prior art to allow faster sequencing, just like in ROMANOV and GARCIA.  For example, GORDON teaches sequencing flowcell nucleic acids (just like ROMANOV and GARCIA) using two detectors/cameras with dichroic mirrors and filters just like the only embodiment disclosed in the instant specification (c.f. GORDON, paras. 0262, 0330, Fig. 64 with Spec, para. 0025).  The specification fails to provide any explanation of an unexpected result from using this dual camera system.  Instead, the specification simply states that a dual camera system can be used to increase sequencing speed (para. 0025).  This same purpose is disclosed in GORDON (more than one color illuminated at a time by a single laser LS, and two different fluorescent dyes are measured simultaneously by the two cameras FC and SC to increase sequencing speed; paras. 0002, 0007, 0014, 0262, 0330).  In fact, faster sequencing is a universal goal of sequencing technologies (para. 0002 (“The desire to perform high throughput sequencing stems from the need for faster processing and reduced costs”); see also GARCIA, para. 0007).
	Finally, “determining the position of each nucleotide sequence bound to the substrate by detecting light emissions at the two detectors without color correction” (which the specification discloses as position determination using image registration), this is a common technique in the sequencing art.  For example, GARCIA teaches tracking location of features/spots on flowcells (“substrate”) using location of signals determined using registration of two images from two channels against each other based on cross-talk between the two channels (paras. 0021, 0140-48, claim 20).  In other words, a skilled artisan would have simply adapted the cross-talk-based registration technique of GARCIA which uses two images with two different emissions, to the dual-detector system suggested by GORDON which uses two detectors to detect two images with different emissions.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar single-laser technique, and color correction technique of GARCIA to the 2-color sequencing technique of conflicting claims in order to improve sequencing speed and accuracy with a reasonable expectation of success.
Response to Arguments
The Office is not convinced of error by Applicants arguments in the Reply 09/09/2022 because Applicants do not provide any arguments.  Applicants state that “Applicant will consider overcoming any double patenting rejections when the claims are found to be otherwise allowable by filing a terminal disclaimer.”  This does not address the Office rejections.  Thus, the rejections are maintained.

Prior Art
The following prior art is also pertinent: US 2015/0169824; US 2015/0031560; US 2015/0111763; US 2015/0184238; WO 2016/189287.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637